106 S.E.2d 474 (1959)
249 N.C. 409
David M. BRITT, Ingram P. Hedgpeth, and P. A. McRae, Trustees of the Robeson Baptist Association, and the Robeson Baptist Association, a voluntary association of Baptist Churches in Robeson County, North Carolina, and Its immediate environs,
v.
THE BAPTIST CHILDREN'S HOMES OF NORTH CAROLINA, INC., a North Carolina corporation.
No. 743.
Supreme Court of North Carolina.
January 14, 1959.
Jones, Reed & Griffin, Kingston, for defendant appellant.
Varser, McIntyre, Henry & Hedgpeth, Lumberton, for plaintiff appellees.
RODMAN, Justice.
Appellee's brief states the question for decision as: "Does the Odum deed, which conveys the land in question, contain a condition subsequent that could defeat the title?"
The Odums are not parties to this action. They cannot be bound without an opportunity to be heard. No matter how laudable the purpose of the parties to this action, no judicial declaration should be made which could have no binding effect, but which might seriously cloud and interfere with such rights as the Odums may have. Adhering to our practice, Town of Morganton v. Hutton & Bourbonnais Co., 247 N.C. 666, 101 S.E.2d 679; Edmondson v. Henderson, 246 N.C. 634, 99 S.E.2d 869; Peel v. Moore, 244 N.C. 512, 94 S.E.2d 491; Cutler v. Winfield, 241 N.C. 555, 85 S.E.2d 913; Story v. Walcott, 240 N.C. 622, 83 S.E.2d 498; Thomas v. Reavis, 196 N.C. 254, 145 S.E. 226, the judgment appealed from is vacated and the cause remanded to the Superior Court where additional parties necessary to a decision may be made.
Remanded.